Citation Nr: 1638169	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disability, claimed as breathing problems, sleep apnea, and sarcoidosis, to include as due to hazardous environmental exposure during the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1979, from January 1981 to May 1981, and from December 1990 to June 1991.  He had additional service with the United States Marine Corps Reserves.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the appeal is currently held by the RO in Nashville, Tennessee.

The Veteran provided testimony at a May 2014 travel Board hearing.  The hearing transcript is of record. 

In July 2014, the Board remanded the appeal for a supplemental medical opinion.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed sarcoidosis, asthma, and sleep apnea.

2.  Symptoms of sarcoidosis were not chronic in service and not continuous since service separation and sarcoidosis did not manifest to a compensable degree within one year of service separation.

3.  Currently diagnosed pulmonary disabilities, to include sarcoidosis, asthma, and sleep apnea, was not incurred in service and are not related to exposure to smoke from oil fields and burn pits in service.

 
CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, to include currently diagnosed sarcoidosis, asthma, and sleep apnea, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued preadjudicatory notice letter which met the VCAA notice requirements in December 2008.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, VA and private treatment records, and a VA examination and opinions.  

The Veteran was afforded a VA pulmonary examination in March 2012, and the Board remanded the appeal in July 2014 in order to obtain a supplemental opinion.  The Board finds that, cumulatively, the March 2012 VA examination and opinion, and August 2014 and December 2014 supplemental opinions obtained are adequate as they were based on an examination of the Veteran and a review of the record, and the VA examiner provided adequate reasons and bases for the opinions rendered based on a complete factual background.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Currently diagnosed sarcoidosis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sarcoidosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends in lay statements and in May 2014 Board hearing testimony  that he believes his currently diagnosed pulmonary disorders are related to environmental exposure in service, to include exposure to smoke from oil fields and burn pits.  He described significant exposure to smoke from burning oil fields for three days and nights and reported exposure to smoke from burn pits on two occasions.  He testified that he did not seek treatment for pulmonary symptoms in service, but testified that he noticed having some trouble with breathing while running his PFTs (Physical Fitness Tests).  He testified that post-service in 2005, he started having more problems coughing and with breathing, and he sought medical treatment at that time.  

A March 2012 VA examination and treatment records from Summer Medical Group dated from 2005 to 2014 identify current diagnoses of sarcoidosis, asthma, and sleep apnea.  The Veteran was first diagnosed with sarcoidosis in 2005.  Medical records from the University Pulmonary and Sleep medicine and University Radiology Group dated in October 2005 and November 2005 show that the Veteran was referred for a cough.  He reported having shortness of breath upon exertion for a little over a year.  He also reported having past exposure to a moderate level of smoke and soot from burning oil fields in Saudi Arabia in service.  An October 2005 CT was abnormal and raised the question of sarcoidosis or other atypical infection and further evaluation, including a biopsy was recommended.  Medical records from the Summer Medical Group dated in January 2008 note that sarcoidosis was diagnosed in 2005 by a trans bronchial lung biopsy.  The record reflects continued treatment for sarcoidosis since 2005 with subsequent diagnoses of asthma and sleep apnea.  The Veteran had a cryptococcal meningitis infection secondary to sarcoidosis and his immunosuppressive therapy in 2008 and 2009, which has since resolved.  The Board notes that any infections associated with sarcoidosis and its residuals are being considered in his claim along with the primary diagnosis of sarcoidosis.  

Service treatment records do not identify a diagnosis of sarcoidosis or other pulmonary complaints in service.  March 1991 separation examination indicated that the lungs and chest were normal.  A May 1993 report of medical history shows that the Veteran reported no allergies, and he denied having asthma or shortness of breath.  No illness or physical defects were identified on July 1996 or August 1997 Annual Certificates of Physical Condition.  April 1994 and February 1997 Physical Examinations for Motor Vehicle Operators show that the Veteran denied having asthma and other illnesses and diseases.  Examinations of the lungs were normal.    

The weight of the evidence shows that symptoms of sarcoidosis were not chronic in service and continuous since service separation.  The Veteran has provided hearing testimony identifying exposures to smoke from oil fields and burn pits in service, and reported shortness breath on physical fitness tests.  The Board finds that the Veteran's statements are credible.  The Veteran, however, did not identify chronic pulmonary complaints in service.  Instead, the Veteran identified a complaint with regard to his breathing on physical fitness testing.  The record shows that the Veteran did not experience continuous pulmonary symptoms post-service.  The Veteran denied having allergies, asthma, and shortness of breath on a May 1993 post-service Report of Medical History, and no pulmonary complaints were noted on physical examinations and certificates of physical condition April 1994, July 1996, February 1997, and August 1997.  Additionally, the record shows that in a prior September 1994 claim for service connected compensation, and associated November 19974 VA general medical examination, the Veteran had no complaints or findings related to a pulmonary disorder.  The Board finds that if the Veteran had chronic or continuous pulmonary symptoms present at that time, he would likely have reported such symptoms during the 1994 VA general medical examination.  For these reasons, the Board finds that symptoms related to sarcoidosis were not chronic in service and continuous since service separation.  Consistent with the Veteran's lay testimony, the record shows that the Veteran first sought treatment for his pulmonary complaints in 2005 and an October 2005 treatment report noted that the Veteran reported shortness of breath upon exertion for a little over a year.  

The Board also finds that sarcoidosis did not manifest to a compensable degree within one year of service separation within one year of service separation.  Instead, the record shows that sarcoidosis was first diagnosed via a lung biopsy in 2005, 14 years after service separation.  Because a compensable rating for sarcoidosis contemplates pulmonary symptoms requiring low dose or intermittent corticosteroid treatment, the Board finds that sarcoidosis did not manifest to a compensable degree within one year of service separation to warrant the presumption of service connection.  See 38 C.F.R. § 4.100, Diagnostic Code 6846 (2016).

The Veteran contends that his pulmonary disability is related to exposure to smoke from oil fields and burn pits in service.  While the Board finds that the Veteran is credible in identifying such exposures and problems with breathing on physical fitness testing, as a lay person, the Veteran is not competent to diagnose sarcoidosis or asthma in service, or to relate such disabilities to environmental exposures or his identified symptoms in service.  While symptoms related to sleep apnea may be observable by a third party, the Board finds that the Veteran has not identified sleep apnea symptoms as being present in service.  The Board finds that as a lay person, the Veteran is not competent to provide an opinion regarding the nexus between diagnosed sarcoidosis, asthma, or sleep apnea and service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses, his lay assertions attempting to relate such disability to service are outweighed by the contrary medical opinions provided by a VA medical examiner in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran was afforded a March 2012 VA examination to address the etiology of his diagnosed pulmonary disorders, and August 2014 and December 2014 supplemental opinions were provided by the same VA examiner.  The VA examiner opined sleep apnea, sarcoidosis, and asthma were less likely as not caused by, a result of, or aggravated by an exposure or event in service.  The VA examiner reasoned in March 2012 and August 2014 opinions, that there was no scientific evidence in the medical literature that linked sleep apnea with claimed exposures in service.  With regard to sarcoidosis, VA examiner noted that it was diagnosed in 2005, several years post-service, and he noted that a diagnosis of asthma was made in 2008, 17 years after service.  

In a December 2014 supplemental opinion, the VA examiner stated that he had reviewed the Veteran's May 2014 hearing testimony with regard to his in-service symptoms and exposure to environmental hazards while serving in the Persian Gulf War.  He opined, however, that there was no new evidence that suggested a causal relationship between the Veteran's pulmonary conditions and service.  He noted that the length of time between the conceded exposure and initial diagnosis was an important consideration, but also stated that his opinions were based on scientific plausibility.  He stated that there was no scientific basis for a causal relationship between sleep apnea and environmental hazards in the Persian Gulf War, noting that the most important risk factors for sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  In the case of sarcoidosis, he reasoned that studies have failed to identify an external agent or agents responsible.  The VA examiner, therefore, opined that the listed pulmonary conditions were not, as least as likely as not, caused by or aggravated by exposure to environmental hazards the Persian Gulf War.

The Board finds that the opinions, when considered together, are probative.  The opinions were based on a fully accurate history as shown by the record, to include consideration of the Veteran's lay statements, his identified in-service exposures and symptoms reported in service.  The Board finds, additionally, that the VA examiner's reasoning was adequate, as it was based on consideration of the length of time between the Veteran's in-service exposures and his initial diagnoses, significant in the case of asthma, and the fact that the reported environmental exposures were not risk factors for the development of sleep apnea or sarcoidosis.  

The Veteran submitted a June 2014 opinion from Dr. W.F., his private treating physician in support of his claim.  While the Board finds that Dr. W.F. is qualified to provide an opinion, the opinion in this case was that the Veteran's sarcoidosis, asthma, and cryptococcal meningitis, with all of these things occurring together, "may be related to his exposure to chemicals, smoke, and burn debris in Kuwait."  [italics added]. VA regulation provides, however, that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Accordingly, this opinion is insufficient evidence of a nexus or relationship between a current pulmonary disability and service.  

Because the weight of the evidence does not establish a nexus between currently diagnosed pulmonary disabilities and service or in-service exposures, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a pulmonary disability, to include sarcoidosis, asthma, and sleep apnea, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


